Affiliated Computer v. First St Bk Bremond                          















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-246-CV

Â Â Â Â Â AFFILIATED COMPUTER SYSTEMS
Â Â Â Â Â FINANCIAL SERVICES, INC.,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â FIRST STATE BANK OF BREMOND,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 89-12-13,781-CV
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Â Â Â Â Â Â This appeal was perfected from a judgment signed on June 8, 1992.
Â Â Â Â Â Â By motion, Appellant states that both parties have settled the case, that Appellant no longer
desires to prosecute this appeal, and requests that the appeal be dismissed.  The motion is granted. 
Â Â Â Â Â Â The appeal is dismissed.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM
Before Chief Justice Thomas,
Â Â Â Â Â Â Justice Cummings and
Â Â Â Â Â Â Justice Vance
Dismissed
Opinion delivered and filed January 6, 1993
Do not publish

with a firearm and they then forced their way
inside the residence.  Another individual in the residence was hit over the
head with a firearm as well.Â  The residents of the home were forced to strip,
and items were stolen from them and the residence.Â  The individual that
witnessed the first assault called 911 and while he was retrieving the license
plate number from the getaway vehicle, shots were fired at him from a passenger
in the vehicle as it left the scene.Â  The vehicle was driven by Williams and
was titled in his motherÂs name.Â  Later, the victims identified Williams by
name as one of the perpetrators.Â  Williams held an aluminum baseball bat, which
he abandoned at the residence where the robberies took place.
Â Â Â Â Â Â Â Â Â Â Â  None of the other males involved in
the aggravated robberies had been arrested at the time of the first writ
hearing and no firearm had been recovered.Â  Williams refused to tell police the
identities of the others who committed the offense with him, although he had
told his mother their names.Â  The detective testified that she was concerned
for the safety of Williams if released as well as the potential for Williams to
commit other violent offenses with the other perpetrators.
Â Â Â Â Â Â Â Â Â Â Â  Williams had been charged with an
aggravated assault with a deadly weapon and other drug offenses as a juvenile.Â 
There is no testimony in the record before us of WilliamsÂs ties to the community,
the length of time he had been in the community, or any work or school
history.Â  The trial court entered findings of fact and conclusions of law at
WilliamsÂs request.Â  The trial court based its decision to deny the second writ
on the seriousness of the offense, the use of weapons to commit the offense,
and the welfare of the community.
Â Â Â Â Â Â Â Â Â Â Â  Considering all of the factors, the
burden of proof, and the record before us, we cannot say that the trial court
abused its discretion by denying WilliamsÂs second writ of habeas corpus.Â 
Accordingly, WilliamsÂs sole issue is overruled.
Conclusion
Having concluded that the trial court did not
abuse its discretion, we affirm the judgment of the trial court.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 
Â 
Before
Chief Justice Gray,
Â Â Â Â Â Â Â Â Â Â Â  Justice
Reyna, and
Â Â Â Â Â Â Â Â Â Â Â  Justice
Davis
Affirmed
Opinion
delivered and filed March 3, 2010
Do
not publish
[CV06]